DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non final Office Action in response to Applicant’s RCE submission filed on 4/30/2022/2022.  Currently claims 1-7 and 9-20 are pending and claims 1, 11, and 19 are independent.  Claims 1, 11, and 19 have been amended from the previous claim set dated 1/03/2022.  No claims have been added and claim 8 has been cancelled from the previous claim set.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2022 has been entered.
 

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-7 and 9-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-7, 9, 10) are directed to a statutory category, namely a method.  Claim 11 and its dependent claims (claims 12-18) are directed to a statutory category, namely a method.  Claim 19 and its dependent claim (claim 20) are directed to a statutory category, namely a system.  
Step 2A (Prong 1): Claims 1, 11, and 19, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze staffing decisions at a retail store.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a store manager.  The abstract elements of claim 1, 11, and 19 recite in part “Receive configuration information…Generate results…Process algorithm…Produce correlations…Deliver results…Iterate data…Identify items…Adjust inventory…”.  Dependent claim 4 adds to the abstract idea the following limitation which recites in part “Configuration includes a given calendar day…”.  Dependent claim 5 adds to the abstract idea the following limitation which recites in part “Obtain data…”.  Dependent claim 6 adds to the abstract idea the following limitations which recite in part “Processing an application…Receiving the results…”.  Dependent claim 9 adds to the abstract idea the following limitation which recites in part “Receiving a selection and exposing detailed information…”.  Dependent claim 14 adds to the abstract idea the following limitation which recites in part “Receive calendar intervals…”.  Dependent claim 15 adds to the abstract idea the following limitation which recites in part “Maintain algorithms…”.  Dependent claim 16 adds to the abstract idea the following limitation which recites in part “Update algorithms…”.  Dependent claim 17 adds to the abstract idea the following limitation which recites in part “Render projections…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11, and 19.  Dependent claims 2, 3, 7, 10, 12, 13, 18, and 20 do not include any limitations that are directed toward the abstract idea and will be addresses in either the Step 2A (Prong 2) or Step 2B analysis below.
Step 2A (Prong 2):  Independent claims 1, 11, and 19, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitations that recite in part “Executable instructions…Processor…Server…An interface…analytics engine…machine learning algorithms…server…hardware processor…displays…enterprise devices…” which limits the claims to a computer/network based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).     
 These claims also include the additional element which recites in part “Gather data…Obtain projected sales…Integrate into widget using API...” however this again fails to integrate the abstract idea into a practical application because it is merely the extra solution activity of data gathering (See MPEP 2106.05 (g)).
Dependent claims 2, 3, 4, 5, 6, 7, 10, 12, 13, 18, and 20 add the additional elements which recite in part “Application programming interface…GUI…transaction terminal…data store…API call…second interface…display…customer device… enterprise device…server…” which again limits the claims computer/network based environment, but this too is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the additional elements which recite in part “Provide results as an interactive graph… Provide results to a dashboard …Send results through an API call…Display notifications…” however these elements do not integrate the abstract idea into a practical application, but rather are extra-solution activity (See MPEP 2106.05 (g)).   
Additionally, dependent claims 9, 14, 15, 16, and 17 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 19, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Executable instructions…Processor…Server…An interface…analytics engine…machine learning algorithms…server…hardware processor…displays…enterprise devices…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze staffing decisions at a retail store) on a general purpose computer (See MPEP 2106.05(f)).  This generality is exemplified in the Applicant’s specification in ¶78 – “It should be appreciated that where software is described in a particular form (such as a component or module) this is merely to aid understanding and is not intended to limit how software that implements those functions may be architected or structured.”
These claims also include the additional element which recites in part “Gather data…Obtain projected sales… Integrate into widget using API...” however this again is not significantly more than the abstract idea because it is merely the extra solution activity of data gathering and transmitting results (See MPEP 2106.05 (g)).  Further, these same additional elements are not significantly more because they are also well-understood, routine, conventional activities previously known to the industry (See MPEP 2106.05 (d)).  Specifically, courts have found these elements to be simply receiving or transmitting data over a network (See MPEP 2106.05 (d)(II)(i)).  
Dependent claims 2, 3, 4, 5, 6, 7, 10, 12, 13, 18, and 20 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Dependent claims 2, 3, 4, 5, 6, 7, 10, 12, 13, 18, and 20 add the additional elements which recite in part “Application programming interface…GUI…transaction terminal…data store…API call…second interface…display…customer device… enterprise device…server…”.  These are the same additional elements that are addressed above in claims 1, 11, and 19 and are not significantly more because these are again merely the software and/or hardware components used to implement the abstract idea (manage and analyze staffing decisions at a retail store) on a general purpose computer (See MPEP 2106.05(f)).  
These claims also include the additional elements which recite in part “Provide results as an interactive graph… Provide results to a dashboard …Send results through an API call…Display notifications…” however these elements are not significantly more because they are merely extra-solution activity (See MPEP 2106.05 (g).  Further, these same additional elements are not significantly more because they are also well-understood, routine, conventional activities previously known to the industry (See MPEP 2106.05 (d)).  Specifically, courts have found these elements to be simply receiving or transmitting data over a network (See MPEP 2106.05 (d)(II)(i)).
Additionally, dependent claims 9, 14, 15, 16, and 17 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (USPGPUB 2016/0162910) in view of Tanaka et al. (USPGPUB 2016/0342929).

Regarding claim 1 (Amended), Pradhan discloses a method, comprising: providing executable instructions to a processor of a server (Pradhan ¶81 - The Smart Staffing Server 61 includes a CPU 510, in the form of one or more processors, for executing program instructions. Although the processor(s) forming the CPU 510 may be similar to the microprocessor used in the mobile device 20 of FIG. 6, host or server computer platforms typically use somewhat different circuit architectures, e.g. to provide more processor power) from a non-transitory computer- readable storage medium causing the processor to perform operations (Pradhan ¶96 - Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code or process instructions and/or associated data that is stored on or embodied in a type of machine or processor readable medium (e.g., transitory or non-transitory)) comprising:  providing an interface to an analytics engine (Pradhan ¶11  - FIG. 8A is a graphical user interface of a dashboard for a Smart Staffing Application that displays graphs and determined metrics at a retail store level) that executes on the processor of the server; receiving through the interface fine-grain configuration information that is delivered to the analytics engine (Pradhan ¶23 - The system 5 provides retailers full visibility of what is happening at retail stores at any moment of the day {i.e. fine grain}, enabling preemptive action in order to improve possible sales results and customer experience); gathering by the analytics engine historical (Pradhan ¶31 - Using such historic data and the determined metrics (both for the retail store and aggregated), the Smart Staffing Engine 62 forecasts each of the metrics) and real-time data (Pradhan ¶28 - The Smart Staffing Engine 62 captures real time traffic data); generating by the analytics engine results consistent with the fine- grain configuration information; and delivering the results in the interface (Pradhan ¶29 -Based on the captured data, the Smart Staffing Engine 62 {I.e. analytics engine} determines metrics at the retail store level to provide performance and productivity indicators for effective resource management of each of the retail stores) and integrating the results within a dashboard widget (Pradhan Fig. 4 – 22) into existing interfaces associated with existing enterprise services using a first Application Programming Interface (API) (Pradhan Fig. 3 - Pradhan ¶47 - In another example, the traffic data is pulled from traffic servers 51A-N via an application programming interface (API) call, such as by way of an Extensible Markup Language (XML) request service call, and is returned in an XML file format) and continuously iterating back to the gathering for updated data associated with the real- time data (Pradhan ¶52 - In step S235, upon extracting such data, the Smart Staffing Server 61 transforms the extracted data and loads the transformed data into the ETL Databases 63 by determining one or more metrics for each of the retail stores of the retail store systems 40A-N. The extracted data may be transformed to generate two different types of metrics: (1) real time daily metrics that are updated at or after a predetermined time interval {i.e. continuously iterate}).
Pradhan lacks obtaining projected sales for a current year, current month, and current holiday schedule for an enterprise associated with the historical and real-time data; processing a weighted regression algorithm on input data and producing as output correlations detected for the input data; identifying a priority-ordered list of items for any given calendar day based on the results; and adjusting inventory of a particular item in the priority-ordered list based on a trend revealed from the results.
Tanaka, from the same field of endeavor, teaches obtaining projected sales for a current year, current month, and current holiday schedule for an enterprise associated with the historical and real-time data (Tanaka ¶43 – FIG. 4 is a block diagram showing implementation 400 of scheduling program 206, in accordance with one embodiment of the present invention. As shown in FIG. 4, for each retail store {i.e. enterprise}, a learning program 401 receives…store event calendar (406) {i.e. holiday schedule}, financial information (407; e.g., amount of sales during specific times)); processing a weighted regression algorithm on input data (Tanaka ¶45 - For example, as the actual traffic becomes historical store traffic data (307) over time, the weight or weights given to historical store traffic data 307 may be refined adaptively. Adaptation of the contribution of any input data may be achieved using any combination of machine learning techniques, such as running regressions) and produce as output correlations detected for the input data (Tanaka ¶42 - By matching the salespeople to the type of shopper traffic coming into the store, the retailer can achieve greater conversion (i.e., more effectively sell the indicated goods). An expected conversion rate can be determined passively by examining statistical correlations from historical data or by proactively running simulations to determine the attributes of the store's existing sales people are best matched to the expected or indicated shopper traffic forecasted to realized the greatest sales); identifying a priority-ordered list of items for any given calendar day based on the results (Tanaka ¶40 – In predicting customer traffic at the retail store, prediction engine 304 may also take into consideration information relating customer interest at the current time for items available at the retail store. In this regard, online web traffic is useful as an indicator for ascertaining customer interest in goods and services rendered at the retail store); and adjusting inventory of a particular item in the priority-ordered list based on a trend revealed from the results (Tanaka ¶34 - In some embodiments, free WiFi internet access may be provided to customers' mobile devices within the retail store. With the customer's acknowledged permission at sign-in, a web interface may retrieve from the mobile devices the customer's shopping-related information. For example, if a large number of customers have recently reviewed certain products offered in the retail store online, the staffing needs may include a preference for employees with specific knowledge of such products. Of course, such information may also allow the store to increase the inventory of such products {i.e. adjust inventory}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the retail store data analytics methodology/system of Pradhan by including the retail staffing techniques of Tanaka because Tanaka discloses “the present invention applies systems and methods for forecasting and optimizing scheduling human resources (Tanaka ¶3)”.   Additionally, Pradhan further details that “Based on the captured data, the Smart Staffing Engine 62 determines metrics at the retail store level to provide performance and productivity indicators for effective resource management of each of the retail stores (Pradhan ¶29)” so it would be obvious to consider including the additional retail staffing techniques that Tanaka discloses because it would provide optimal staffing solutions to be used in the staffing system of Pradhan.
Regarding claim 2 (Previously Presented), Pradhan in view of Tanaka discloses providing the interface via a second Application Programming Interface (API) to at least one enterprise service (Pradhan ¶78 -The Smart Staffing Engine 62 provides base64 string encoding/decoding API services and resides on the Smart Staffing Server 61).
Regarding claim 3 (Previously Presented), Pradhan in view of Tanaka discloses providing the interface as a Graphical User Interface (GUI) accessible from an enterprise-operated device of the enterprise (Pradhan ¶24 -As discussed more later, these devices/systems are programmed or otherwise configured to perform various functions involved in the capture of retail store data, determine aggregated metrics, and provide a graphical user interface (GUI) that displays the determined aggregated metrics).
Regarding claim 4 (Original), Pradhan in view of Tanaka discloses receiving the fine-grain configuration information as a transaction terminal staffing projection request that includes a given calendar day and given intervals of time within that given calendar day (Pradhan ¶31 - Smart Staffing Engine 62 increases system-wide accountability for proper resource management across a wide variety of situations. The term "resource" is the number of staff, number of POS Terminals) 41, and number of Check-In Terminals) 43 that can be drawn on by an enterprise or organization to enable the retail store(s) to function effectively. The determined metrics can be used to adjust resources in the store based on the situation, for example, how busy the store is on a Wednesday afternoon versus a Friday evening; or during a day or weekend of a new product launch versus when there have been no new products launched within the past week).
Regarding claim 5 (Previously Presented), Pradhan in view of Tanaka discloses mining an enterprise data store, the enterprise transaction data store, and obtaining real-time transaction data generated by transaction terminals as the historical and real-time data (Pradhan Fig. 3 – 63 - Pradhan ¶ 50 - Continuing now to step S235, the Smart Staffing Server 61 extracts the traffic, wait time, resource management, and POS data {i.e. terminal transaction data}).
Regarding claim 6 (Original), Pradhan in view of Tanaka discloses a method, comprising: providing an interface to an analytics engine (Pradhan ¶11  - FIG. 8A is a graphical user interface of a dashboard for a Smart Staffing Application that displays graphs and determined metrics at a retail store level).
Tanaka further teaches processing a machine-learning application (Tanaka ¶3 - In that regard, the present invention applies systems and methods for forecasting and optimizing scheduling human resources using linear programming and other machine learning techniques) with the given calendar day, the given intervals of time, and selective data obtained from the enterprise data Docket No. 18-043417store, the transaction data store, and the real-time transaction data, and wherein generating further includes receiving the results as output from the machine-learning application (Tanaka ¶50 - FIG. 6 shows a process for generating feasible employee schedule 1150 from optimal staff count 1140 and labor constraints, including total time 1105 the store is open, maximum shift length 1106 (e.g., 8 hours), minimum shift length 1107 (e.g., 4 hours), and the store's total labor budget 1108. Optimal staff count 1140 represents the number of employees needed to maximize sales at any given time of day {i.e. interval} based on a modeled relationship between associate-to-shopper ratio (ATSR) 1130 and shopper yield 1120. Shopper yield 1120 is a ratio of sales to shoppers and is calculated according to average walkout traffic 1110, sales data 1102, and time of day 1103).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the retail store data analytics methodology/system of Pradhan by including the retail staffing techniques of Tanaka because Tanaka discloses “the present invention applies systems and methods for forecasting and optimizing scheduling human resources (Tanaka ¶3)”.   Additionally, Pradhan further details that “Based on the captured data, the Smart Staffing Engine 62 determines metrics at the retail store level to provide performance and productivity indicators for effective resource management of each of the retail stores (Pradhan ¶29)” so it would be obvious to consider including the additional retail staffing techniques that Tanaka discloses because it would provide optimal staffing solutions to be used in the staffing system of Pradhan.
Regarding claim 7 (Original), Pradhan in view of Tanaka discloses providing the results within the interface as an interactive graph of staffing projections for the transaction terminals for the given calendar day in the given intervals of time (Pradhan Figs 8-11 - Pradhan ¶113 - FIG. 8A is a graphical user interface ("GUI") of a dashboard for a Smart Staffing Application 22 that displays graphs and determined metrics at a retail store level in a daily view).
Regarding claim 9 (Original), Pradhan in view of Tanaka discloses receiving a selection on a portion of the results within the interface and responsive thereto exposing detailed information for that portion that is presented within the interface (Pradhan Figs 8-11 - Pradhan ¶113 - FIG. 8A is a graphical user interface ("GUI") of a dashboard for a Smart Staffing Application…A particular retail store 810 {i.e. selected portion} has been selected by a user, hence the actual determined metrics and forecasted metrics are displayed for the selected retail store in real time).
Regarding claim 10 (Previously Presented), Pradhan in view of Tanaka discloses sending, by the interface, the results through an Application Programming Interface (API) call to an enterprise service (Pradhan Fig. 4 - Pradhan ¶66 - To capture the application screen with the drawn annotations/markup, a sequence of application programming interface ( API) calls is used, as discussed in further detail in FIG. 4 - Pradhan ¶72 - FIG. 4 illustrates a procedural flow to capture and email a screenshot of the Smart Staffing Application, which is executed on the user devices 20A-N and other components of the system 5 of FIG. 1).

Regarding claims 11 and 19 (Amended), Pradhan discloses a server comprising hardware processor (Pradhan ¶28 - Smart Staffing Server 61 is a computer and includes a Smart Staffing Engine 62) configured to execute executable instructions from a non-transitory computer-readable storage medium (Pradhan ¶96 - Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code or process instructions and/or associated data that is stored on or embodied in a type of machine or processor readable medium (e.g., transitory or non-transitory)) performing a method, comprising: integrating interfaces (Pradhan ¶24 - As discussed more later, these devices/systems are programmed or otherwise configured to perform various functions involved in the capture of retail store data, determine aggregated metrics, and provide a graphical user interface (GUI) that displays the determined aggregated metrics) of an analytics engine into enterprise services of an enterprise, wherein the analytics engine executes on the processor of the server using Application Programming Interfaces (APIs) (Pradhan Fig. 3); processing, in real-time by the analytics engine (Pradhan ¶29 -Based on the captured data, the Smart Staffing Engine 62 {I.e. analytics engine} determines metrics at the retail store level to provide performance and productivity indicators for effective resource management of each of the retail stores), that provide fine-grain projections (Pradhan ¶23 - The system 5 provides retailers full visibility of what is happening at retail stores at any moment of the day {i.e. fine grain}, enabling preemptive action in order to improve possible sales results and customer experience), custom- defined metrics (Pradhan ¶11  - FIG. 8A is a graphical user interface of a dashboard for a Smart Staffing Application that displays graphs and determined metrics at a retail store level), real-time notifications (Pradhan ¶30 - metrics generated by Smart Staffing Engine 62 can be repeatedly determined at or after the predetermined time interval to provide real time insight into the state of a retail store), and suggested promotions (Pradhan ¶44 - The conversion rate can be used to develop strategies (e.g., promotions, offers, etc.) to bring in new customers and train employees to help bring in additional customers) for the enterprise; and  Docket No. 18-043418providing through the interfaces the fine-grain projections, the custom-defined metrics, the real-time notifications, and the suggested promotions within the enterprise services using the APIs (Pradhan ¶24 -As discussed more later, these devices/systems are programmed or otherwise configured to perform various functions involved in the capture of retail store data, determine aggregated metrics, and provide a graphical user interface (GUI) that displays the determined aggregated metrics – Pradhan Fig. 3), wherein providing further includes integrating the fine-grain projections, the custom-defined metrics, the real-time notifications, and the suggested promotions into a dashboard widget (Pradhan Fig. 4 – 22) associated with at least one of the existing enterprise services (Pradhan Figs 8-11 - Pradhan ¶113 - FIG. 8A is a graphical user interface ("GUI") of a dashboard for a Smart Staffing Application 22 that displays graphs and determined metrics at a retail store level in a daily view); continuously iterating back to the gathering for updated data associated with the real- time data (Pradhan ¶52 - In step S235, upon extracting such data, the Smart Staffing Server 61 transforms the extracted data and loads the transformed data into the ETL Databases 63 by determining one or more metrics for each of the retail stores of the retail store systems 40A-N. The extracted data may be transformed to generate two different types of metrics: (1) real time daily metrics that are updated at or after a predetermined time interval {i.e. continuously iterate})
Pradhan lacks one or more machine-learning algorithms and processing a weighted regression algorithm on input data and produce as output correlations detected for the input data wherein the input data comprises historical and real-time enterprise data and projected sales for a current year, a current month, and a current holiday schedule associated with the enterprise; identifying a priority-ordered list of items for any given calendar day based on the results; and adjusting inventory of a particular item in the priority-ordered list based on a trend revealed from the results.
Tanaka, from the same field of endeavor, teaches one or more machine-learning algorithms (Tanaka ¶3 - In that regard, the present invention applies systems and methods for forecasting and optimizing scheduling human resources using linear programming and other machine learning techniques) and processing a weighted regression algorithm on input data (Tanaka ¶45 - For example, as the actual traffic becomes historical store traffic data (307) over time, the weight or weights given to historical store traffic data 307 may be refined adaptively. Adaptation of the contribution of any input data may be achieved using any combination of machine learning techniques, such as running regressions) and produce as output correlations detected for the input data (Tanaka ¶42 - By matching the salespeople to the type of shopper traffic coming into the store, the retailer can achieve greater conversion (i.e., more effectively sell the indicated goods). An expected conversion rate can be determined passively by examining statistical correlations from historical data or by proactively running simulations to determine the attributes of the store's existing sales people are best matched to the expected or indicated shopper traffic forecasted to realized the greatest sales) wherein the input data comprises historical and real-time enterprise data and projected sales for a current year, a current month, and a current holiday schedule associated with the enterprise (Tanaka ¶43 – FIG. 4 is a block diagram showing implementation 400 of scheduling program 206, in accordance with one embodiment of the present invention. As shown in FIG. 4, for each retail store {i.e. enterprise}, a learning program 401 receives…store event calendar (406) {i.e. holiday schedule}, financial information (407; e.g., amount of sales during specific times)); identifying a priority-ordered list of items for any given calendar day based on the results (Tanaka ¶40 – In predicting customer traffic at the retail store, prediction engine 304 may also take into consideration information relating customer interest at the current time for items available at the retail store. In this regard, online web traffic is useful as an indicator for ascertaining customer interest in goods and services rendered at the retail store); and adjusting inventory of a particular item in the priority-ordered list based on a trend revealed from the results (Tanaka ¶34 - In some embodiments, free WiFi internet access may be provided to customers' mobile devices within the retail store. With the customer's acknowledged permission at sign-in, a web interface may retrieve from the mobile devices the customer's shopping-related information. For example, if a large number of customers have recently reviewed certain products offered in the retail store online, the staffing needs may include a preference for employees with specific knowledge of such products. Of course, such information may also allow the store to increase the inventory of such products {i.e. adjust inventory}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the retail store data analytics methodology/system of Pradhan by including the retail staffing techniques of Tanaka because Tanaka discloses “the present invention applies systems and methods for forecasting and optimizing scheduling human resources (Tanaka ¶3)”.   Additionally, Pradhan further details that “Based on the captured data, the Smart Staffing Engine 62 determines metrics at the retail store level to provide performance and productivity indicators for effective resource management of each of the retail stores (Pradhan ¶29)” so it would be obvious to consider including the additional retail staffing techniques that Tanaka discloses because it would provide optimal staffing solutions to be used in the staffing system of Pradhan.
Regarding claim 12 (Previously Presented), Pradhan in view of Tanaka discloses providing a first interface as an Application Programming Interface (API) that communicates with the enterprise services through the API (Pradhan ¶78 -The Smart Staffing Engine 62 provides base64 string encoding/decoding API services and resides on the Smart Staffing Server 61).
Regarding claim 13 (Original), Pradhan in view of Tanaka discloses providing a second interface as a browser-based interface for configuring and providing input criteria to the analytics engine over a network connection (Pradhan ¶23 - As shown, system 5 includes one or more user devices 20A-N (representative of any number of user computing devices), each of which may include a Smart Staffing Application 22 that runs as an application in a web browser, for example).
Regarding claim 14 (Previously Presented), Pradhan in view of Tanaka discloses receiving, by the analytics engine, custom-defined calendar intervals and custom-defined intervals of time for each calendar interval from the enterprise services using the interfaces (Pradhan ¶31 - Smart Staffing Engine 62 increases system-wide accountability for proper resource management across a wide variety of situations. The term "resource" is the number of staff, number of POS Terminals) 41, and number of Check-In Terminals) 43 that can be drawn on by an enterprise or organization to enable the retail store(s) to function effectively. The determined metrics can be used to adjust resources in the store based on the situation, for example, how busy the store is on a Wednesday afternoon versus a Friday evening; or during a day or weekend of a new product launch versus when there have been no new products launched within the past week).
Regarding claim 15 (Original), Pradhan in view of Tanaka discloses a server comprising hardware processor (Pradhan ¶28 - Smart Staffing Server 61 is a computer and includes a Smart Staffing Engine 62) configured to execute executable instructions from a non-transitory computer-readable storage medium (Pradhan ¶96 - Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code or process instructions and/or associated data that is stored on or embodied in a type of machine or processor readable medium (e.g., transitory or non-transitory)) performing a method.
Tanaka further teaches maintaining, by the analytics engine, a separate one of the machine-learning algorithms for each of the: fine-grain projections, custom-defined metrics, real-time notifications, and suggested promotions for the enterprise (Tanaka ¶40 - Data fusion module 303 aggregates and analyzes the raw sensor data to determine the customer traffic and the customers' preferred areas or stations within the retail store. This information is fed into prediction engine 304 which also receives data relating to weather (305), data provided by third parties (306; e.g., current product promotions by manufacturers), data related to historical store traffic (307), data related to local events (308; e.g., street fairs) and marketing calendar (309; e.g., store promotion events) -  Tanaka ¶44 - The difference between preliminary work schedule 409 and final schedule 410 may be fed back to learning program 401 by updating store manager preference data 408. In addition, as part of generating preliminary work schedule 409, learning program 401 may approve or confirm each employee's proposed work schedule, or request additional availabilities from specific employees for slots that remain to be filled in the preliminary schedule).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the retail store data analytics methodology/system of Pradhan by including the retail staffing techniques of Tanaka because Tanaka discloses “the present invention applies systems and methods for forecasting and optimizing scheduling human resources (Tanaka ¶3)”.   Additionally, Pradhan further details that “Based on the captured data, the Smart Staffing Engine 62 determines metrics at the retail store level to provide performance and productivity indicators for effective resource management of each of the retail stores (Pradhan ¶29)” so it would be obvious to consider including the additional retail staffing techniques that Tanaka discloses because it would provide optimal staffing solutions to be used in the staffing system of Pradhan.
Regarding claim 16 (Original), Pradhan in view of Tanaka discloses a server comprising hardware processor (Pradhan ¶28 - Smart Staffing Server 61 is a computer and includes a Smart Staffing Engine 62) configured to execute executable instructions from a non-transitory computer-readable storage medium (Pradhan ¶96 - Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code or process instructions and/or associated data that is stored on or embodied in a type of machine or processor readable medium (e.g., transitory or non-transitory)) performing a method.
Tanaka further teaches updating, by the analytics engine each of the machine-learning algorithms in response to actual results obtained for each of the: fine-grain projections, custom-defined metrics, real-time notifications, and suggested promotions for the enterprise (Tanaka ¶40 - Data fusion module 303 aggregates and analyzes the raw sensor data to determine the customer traffic and the customers' preferred areas or stations within the retail store. This information is fed into prediction engine 304 which also receives data relating to weather (305), data provided by third parties (306; e.g., current product promotions by manufacturers), data related to historical store traffic (307), data related to local events (308; e.g., street fairs) and marketing calendar (309; e.g., store promotion events) -  Tanaka ¶44 - The difference between preliminary work schedule 409 and final schedule 410 may be fed back to learning program 401 by updating store manager preference data 408. In addition, as part of generating preliminary work schedule 409, learning program 401 may approve or confirm each employee's proposed work schedule, or request additional availabilities from specific employees for slots that remain to be filled in the preliminary schedule).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the retail store data analytics methodology/system of Pradhan by including the retail staffing techniques of Tanaka because Tanaka discloses “the present invention applies systems and methods for forecasting and optimizing scheduling human resources (Tanaka ¶3)”.   Additionally, Pradhan further details that “Based on the captured data, the Smart Staffing Engine 62 determines metrics at the retail store level to provide performance and productivity indicators for effective resource management of each of the retail stores (Pradhan ¶29)” so it would be obvious to consider including the additional retail staffing techniques that Tanaka discloses because it would provide optimal staffing solutions to be used in the staffing system of Pradhan.
Regarding claim 17 (Original), Pradhan in view of Tanaka discloses rendering the fine-grain projections and the custom-defined metrics within interactive graphs within at least one of the interfaces (Pradhan Figs 8-11 - Pradhan ¶113 - FIG. 8A is a graphical user interface ("GUI") of a dashboard for a Smart Staffing Application 22 that displays graphs and determined metrics at a retail store level in a daily view).
Regarding claim 18 (Original), Pradhan in view of Tanaka discloses causing, by at least one of the interfaces, display of some of the real-time notifications to be rendered on a display associated with a customer- operated device and an enterprise transaction device 32 - The Check-In Terminal(s) 43 may be a computing device located within the retail store and controlled by the enterprise that executes an application to allow each customer to log his/her arrival by entering a unique identifier (e.g., name, mobile device number, etc.), and thus enter a queue to receive staff support with products or services available in the retail store. Alternatively, the Check-In Terminal(s) 43 may be a computing device, such as a mobile device, owned by the customer that runs an application (e.g., a web browser executing a web page) to allow the customer to enter a queue to receive staff support with products or services).
Regarding claim 20 (Original), Pradhan in view of Tanaka discloses the server is one of: a cloud-based server and an enterprise-controlled server (Pradhan ¶41 -FIG. 2 illustrates a procedural flow executed on the Smart Staffing Server 61 and other components of the system 5 of FIG. 1. In the illustrated example, servers 44A-N, 51A-N, 61 and devices 20A-N are in communication with the Internet 10).

	
Response to Arguments
Applicant's arguments filed 4/30/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant argues that the now amended claims overcome the 101 rejection because the claims demonstrate integration into a practical application.  While collecting retail data and adjusting inventory might be an improvement to the business process of retail management, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.
Examiner will note however, that the inclusion of the limitation “adjust inventory” potentially offers a path to overcoming the 101 rejection.  Specifically, currently under BRI, examiner interprets the limitation of “adjust inventory” as simply providing a suggestion to a manager/user to physically go and adjust the inventory.  Under this interpretation, the claim does not overcome the 101 rejection.  However, if the claim is amended to clearly claim that the inventory is being adjusted by the system alone (as opposed to being performed by a human actor/user) that would demonstrate a controlling feature and overcome the rejection in the Step 2A (Prong 1) analysis.  
Regarding the 35 USC § 103 rejections in the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to updating data collected as well as updating inventory levels.  In light of this amendment, Examiner agrees that the original references did not cite to this, however the amendment necessitated further consideration.  As a result of this further consideration, the prior art of record was found to teach these limitations (Both Pradhan and Tanaka as discussed above) and is now cited.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

M. Yesudas, et al. "Intelligent operational dashboards for smarter commerce using big data," in IBM Journal of Research and Development, vol. 58, no. 5/6, pp. 13:1-13:10, Sept.-Nov. 2014, doi: 10.1147/JRD.2014.2346131. [online], [retrieved on 2022-06-04]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/6964872/metrics#metrics>


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624